Case 1:17-cv-03273-TWP-DML Document 167-9 Filed 06/14/19 Page 1 of 10 PageID #: 1198




                      EXHIBIT 9
Case 1:17-cv-03273-TWP-DML Document 167-9 Filed 06/14/19 Page 2 of 10 PageID #: 1199




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF INDIANA

    AMERICAN SENIOR COMMUNITIES,                    )
    LLC,                                            )
                                                    )
                                   Plaintiff,       )
                                                    )
                                                        Civil Action No. 1:17-cv-3273-TWP-DML
                           v.                       )
                                                    )
    JAMES BURKHART, ET AL.,                         )
                                                    )
                                   Defendant.       )

                   RESPONSES AND OBJECTIONS OF NON-PARTY ROB NEW
                       TO THE SUBPOENA TO PRODUCE DOCUMENTS
                       FROM AMERICAN SENIOR COMMUNITIES, LLC

             Pursuant to Federal Rule of Civil Procedure 45, non-party Rob New (“Mr. New”) submits

   the following objections and responses to the subpoena for documents served by American Senior

   Communities, LLC (“ASC”) dated March 5, 2019 and served on counsel for Mr. New via

   agreement to accept service on March 13, 2019 (the “Subpoena”). Pursuant to the agreement of

   counsel for Mr. New and ASC that responses may be served by April 26, these objections are

   timely.

                                      GENERAL OBJECTIONS

             1.     The following General Objections apply to each individually numbered request set

   forth in the Subpoena and shall have the same force and effect as if set forth fully in specific

   response to each.

             2.     Mr. New objects to the Subpoena because it purports to require the production of

   documents in Chicago, Illinois. A Subpoena for documents must direct compliance “at a place

   within 100 miles of where the person resides, is employed, or regularly transacts business in

   person.” Fed. R. Civ. P. 45(c)(2)(A). Mr. New does not reside, is not employed, and does not
Case 1:17-cv-03273-TWP-DML Document 167-9 Filed 06/14/19 Page 3 of 10 PageID #: 1200




   regularly transact business in person within 100 miles of Chicago, Illinois. Accordingly, the

   Subpoena is invalid. See Fed. R. Civ. P. 45(d)(2)(B).

          3.      Mr. New objects to the Subpoena because ASC has informed him that certain

   requests are designed to identify the assets of Jim Burkhart, a defendant in the litigation, but asset

   discovery is premature at this pre-judgment stage of the litigation.

          4.      Mr. New objects to the Subpoena on the grounds that it is barred by Mr. New’s

   October 2017 Confidential Settlement Agreement with ASC. In the Confidential Settlement

   Agreement, ASC released Mr. New from “all claims, demands, damages, actions, causes of action,

   suits, costs (including court costs), expenses, attorneys’ fees, judgments, sums of money or claims

   of any kind or nature whatsoever.” Accordingly the document demands reflected in the subpoena

   are precluded by the release and are improper. See Dart Indus. Co. v. Westwood Chem. Co., 649

   F.2d 646, 648 (9th Cir. 1980). “If indeed the cooperation of [Mr. New] for the production of

   documents . . . was a matter of importance to [ASC]. . . such obligations could easily have been

   spelled out and defined” in the Settlement Agreement. Id.

          5.      Mr. New objects to the Subpoena on the grounds that it is overly broad and unduly

   burdensome.     The Subpoena contains four categories of requests covering bank records,

   communications, and other documents relating to more than 20 separate individuals or entities and

   covering a span of more than ten years. The requests exceed the bounds of discovery set forth in

   Rule 26(b)(1) of the Federal Rules of Civil Procedure, which provides that:

                  Parties may obtain discovery regarding any nonprivileged matter
                  that is relevant to any party’s claim or defense and proportional to
                  the needs of the case, considering the importance of the issues at
                  stake in the action, the amount in controversy, the parties’ relative
                  access to relevant information, the parties’ resources, the importance
                  of the discovery in resolving the issues, and whether the burden or
                  expense of the proposed discovery outweighs its likely benefit.




                                                     2
Case 1:17-cv-03273-TWP-DML Document 167-9 Filed 06/14/19 Page 4 of 10 PageID #: 1201




   Further, many requests made of Mr. New seek information that is equally available to parties to

   the case.

          6.      Mr. New objects to the Subpoena to the extent that it seeks to impose on Mr. New

   any requirements that are beyond or inconsistent with the requirements imposed by the applicable

   Federal Rules of Civil Procedure; rules and orders of the Court; and/or other applicable

   agreements.

          7.      Mr. New objects to any request to the extent it seeks disclosure of documents or

   information that is not confined to the claims or defenses in this action, not relevant to the issues

   in this litigation, and/or not proportional to the needs of the case.

          8.      Mr. New objects to these requests to the extent they are duplicative, unreasonably

   cumulative, harassing, and/or responding thereto will cause unnecessary expense.

          9.      Mr. New objects pursuant to Rule 45(e)(2) of the Federal Rules of Civil Procedure

   to the extent that the requests seek information protected from discovery and disclosure by the

   attorney-client privilege, the work-product doctrine, or by any other applicable privilege(s) and

   having no applicable waiver or exception. To the extent that any request may be construed as

   calling for disclosure of information, documents, and/or things protected by such privileges or

   doctrines, a continuing objection to each and every such request is hereby asserted. If any response

   by Mr. New includes such privileged or protected information, such disclosure is inadvertent and

   shall not constitute a waiver of any applicable privilege or immunity or of any other ground for

   objecting to discovery with respect to such response, or of any party’s right to object during this

   litigation or otherwise to the use of such response.

          10.     Mr. New objects to those requests that seek the production of “any and all

   communications,” “any and all documents,” or “any and all documents and communications” as




                                                      3
Case 1:17-cv-03273-TWP-DML Document 167-9 Filed 06/14/19 Page 5 of 10 PageID #: 1202




   unduly burdensome when the relevant information can be supplied by the production of fewer than

   “any and all” documents or communications.

          11.     Mr. New objects to these requests to the extent they purport to require Mr. New to

   provide documents that are not in his possession, custody, or control and/or to identify documents

   that are in the possession, custody, or control of others.

          12.     Mr. New objects to these requests to the extent they seek documents that are already

   in ASC’s possession, custody, or control, that are publicly available, that are equally available to

   ASC, or that are duplicative of documents already provided.

          13.     Mr. New objects to these requests to the extent they are vague, ambiguous, or

   unclear, including the use in the requests of terms that are undefined, vaguely defined, or overbroad

   in scope and not susceptible to any single meaning. Mr. New’s failure to object to any specific

   term shall not be construed and is not intended to mean that Mr. New understands or agrees with

   the meaning of that term or definition of that term.

          14.     Mr. New objects to all requests that are not limited to a time frame relevant to this

   litigation on the grounds that each such request is overly broad, unduly burdensome, and seeks the

   discovery of information that is neither relevant to a claim or defense of any party, nor to the

   subject matter of this litigation, nor proportional to the needs of the case.

          15.     Mr. New objects to all requests to the extent they seek production of third-party

   information in Mr. New’s possession, custody or control, or that Mr. New is contractually, legally,

   or ethically obligated not to disclose.

          16.     Mr. New objects to all requests that seek the production of confidential, proprietary,

   or trade secret information.




                                                     4
Case 1:17-cv-03273-TWP-DML Document 167-9 Filed 06/14/19 Page 6 of 10 PageID #: 1203




          17.     Mr. New objects to producing confidential personal, financial, proprietary, or trade

   secret information without an adequate protective order in place. ASC is Mr. New’s competitor

   and business partner. There is no legitimate need for ASC to have access to Mr. New’s confidential

   documents and information. Mr. New cannot produce his personal, financial, proprietary, or trade

   secret information until ASC obtains the entry of an appropriate Outside Counsel’s Eyes Only

   protective order.

          18.     Mr. New objects to producing documents for a date range wider than the date range

   of 2008 to 9/15/2015 identified as relevant in the Complaint.

                           SPECIFIC OBJECTIONS AND RESPONSES

           1.      Any and all communications, including but not limited to emails, letters, and text
   messages, between you and any of the following individuals between January 1, 2009 and the
   present that in any way relate to, reference, reflect, or evidence any business transaction involving,
   directly or indirectly, American Senior Communities (“ASC”), ASC’s owners, any entity owned
   or controlled by ASC’s owners, or the Health and Hospital Corporation of Marion County
   (“HHC”):

          a.      James G. Burkhart;
          b.      Daniel Benson;
          c.      Steven Ganote;
          d.      Joshua Burkhart;
          e.      Roger Werner;
          f.      Jeffrey Robbins;
          g.      Walter Messersmith;
          h.      Mark Derwent, Daniel Booth, or any representative of Omega Healthcare
                  Investors;
          i.      David Russ, Devin Battison, or any representative of Formation Capital;
          j.      Bill Smith;
          k.      Daniel Houston;
          l.      Eric Rothner;
          m.      Avi Rothner;
          n.      Gretchen Zoeller
          o.      Pamela Monson
          p.      Dr. Daniel Hurley; and
          q.      Thomas Mills.

   Response and Objections to Request 1: Mr. New incorporates his General Objections as if fully

   stated herein. Mr. New further objects to this request as barred by ASC’s release of all demands


                                                     5
Case 1:17-cv-03273-TWP-DML Document 167-9 Filed 06/14/19 Page 7 of 10 PageID #: 1204




   or claims of any kind or any nature whatsoever against Mr. New. Mr. New further objects to this

   request because it seeks documents neither relevant nor reasonably calculated to lead to the

   discovery of admissible evidence; because it imposes an undue burden on Mr. New, a non-party

   to the litigation; because it seeks documents that may be obtained from parties to the litigation;

   and because it is barred by the Confidential Settlement Agreement. Finally, Mr. New objects to

   providing his confidential business and financial records to ASC—his competitor—and to other

   parties or witnesses in the litigation, without an appropriate attorney’s eyes only protective order.

          2.    Any and all documents and communications related to any business transaction
   involving some combination of the following entities/individuals, from January 1, 2009 to the
   present:

          a.      ASC, including its owners and related entities;
          b.      HHC;
          c.      ACCD LLC d/b/a Crusader Healthcare Services III;
          d.      JACCD LLC d/b/a Crusader IV;
          e.      105214 Investments LLC d/b/a Crusader Healthcare Services;
          f.      105210 Investments LLC d/b/a Crusader Healthcare Services II;
          g.      Omega Healthcare Investors;
          h.      Formation Capital;
          i.      Bill Smith and/or Vantage Medical;
          j.      Daniel Houston and/or Houston Companies;
          k.      Gentiva; and
          l.      Eric Rothner, Avi Rothner, and/or any entities owned by the Rothners.

   Response and Objections to Request 2: Mr. New incorporates his General Objections as if fully

   stated herein. Mr. New further objects to this request as barred by ASC’s release of all demands

   or claims of any kind or any nature whatsoever against Mr. New. Mr. New further objects to this

   request because it seeks documents neither relevant nor reasonably calculated to lead to the

   discovery of admissible evidence; because it imposes an undue burden on Mr. New, a non-party

   to the litigation; because it seeks documents that may be obtained from parties to the litigation;

   and because it is barred by the Confidential Settlement Agreement. Finally, Mr. New objects to




                                                    6
Case 1:17-cv-03273-TWP-DML Document 167-9 Filed 06/14/19 Page 8 of 10 PageID #: 1205




   providing his confidential business and financial records to ASC—his competitor—and to other

   parties or witnesses in the litigation, without an appropriate attorney’s eyes only protective order.

           3.       Any and all documents, including but not limited to bank records, that in any way
   relate to, reference, reflect, or evidence money paid by James Burkhart or his family members or
   agents or any entity in which Burkhart had an ownership or financial interest, to you, your family
   members or your agents, or any entity in which you had an ownership or financial interest, from
   January 1, 2009 to the present.

   Response and Objections to Request 3: Mr. New incorporates his General Objections as if fully

   stated herein. Mr. New further objects to this request as barred by ASC’s release of all demands

   or claims of any kind or any nature whatsoever against Mr. New. Mr. New further objects to this

   request because it seeks documents neither relevant nor reasonably calculated to lead to the

   discovery of admissible evidence; because it imposes an undue burden on Mr. New, a non-party

   to the litigation; because it seeks documents that may be obtained from parties to the litigation;

   and because it is barred by the Confidential Settlement Agreement. Finally, Mr. New objects to

   providing his confidential business and financial records to ASC—his competitor—and to other

   parties or witnesses in the litigation, without an appropriate attorney’s eyes only protective order.

           4.       Any and all documents, including but not limited to bank records, that in any way
   relate to, reference, reflect, or evidence money paid by you, your family members or your agents
   or any entity in which you had an ownership or financial interest, to James Burkhart, his relatives
   2009 to the present.

   Response and Objections to Request 4: Mr. New incorporates his General Objections as if fully

   stated herein. Mr. New further objects to this request as barred by ASC’s release of all demands

   or claims of any kind or any nature whatsoever against Mr. New. Mr. New further objects to this

   request because it seeks documents neither relevant nor reasonably calculated to lead to the

   discovery of admissible evidence; because it imposes an undue burden on Mr. New, a non-party

   to the litigation; because it seeks documents that may be obtained from parties to the litigation;

   and because it is barred by the Confidential Settlement Agreement. Finally, Mr. New objects to



                                                    7
Case 1:17-cv-03273-TWP-DML Document 167-9 Filed 06/14/19 Page 9 of 10 PageID #: 1206




   providing his confidential business and financial records to ASC—his competitor—and to other

   parties or witnesses in the litigation, without an appropriate attorney’s eyes only protective order.



     Dated: April 26, 2019                               DELK MCNALLY LLP


                                                         By: /s/ Jason Delk
                                                                Jason Delk
                                                                DELK MCNALLY LLP
                                                                211 South Walnut St.
                                                                Muncie, IN 47305
                                                                delk@delkmcnally.com




                                                    8
Case 1:17-cv-03273-TWP-DML Document 167-9 Filed 06/14/19 Page 10 of 10 PageID #:
                                   1207



                                     CERTIFICATE OF SERVICE

         I, Jason Delk, an attorney, certify that on April 26, 2019, I served the foregoing upon the
  following attorney of record via electronic mail:

                 Eli Litoff
                 Riley Safer Holmes & Cancila, LLP
                 70 W. Madison Street
                 Chicago, IL 60602

                                                           By: /s/ Jason Delk
